Title: From James Madison to James Madison, Sr., 21 February 1796
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. Feby. 21. 1796
I have been much disappointed in not hearing from you on the subject of the Chariot; as well as on the enquiries I made respecting my crops of Corn, & the quantity of Wheat sent from my farms to Mr. Dunbar. I have just heard that Mr. Anderson expected to receive a quantity of Clover seed, & have written to Mr. Blair to procure me from 1 to 3 bushls. accordg. to the price, & forward it to Orange. Be so good as to co-operate with him, in getting it up if oppys. shd. offer. If you hear from Mr. Blair that it is obtained, it will be better for Collins to ride down for it, than not sow it in time. The paper of instructions will point out the fields where it is to be sown. If the 3 bushls shd be got or more than will do for me, you can make use of the su⟨r⟩plus yourself.
We have little news from abroad; farther than that the Constitution &c is promising in France, & the aspect of things th[r]eatening in Engld. & provisions extremely dear in both. Here Flour is abt. 14 dolls. & more likely to rise than fall.
The Treaty still as it was & That with Spain not arrived. That with Algiers is before the Senate. The particular terms are not yet made public. A land bill is under discussion, but opinions are so various, that the result is uncertain. Let Col. F. Taylor know that I have red. his letter & have presented his memorial which is referred to the Come. of Claims. We are all well, & much love is offered to my mother & yourself. We have the pleasure to hear from Fanny that sister Hite is recovered. Yr. affe. son
Js. Madison Jr
